ON appellant’s motion for rehearing.
MORRISON, Judge.
Appellant complains of the overruling of his motion for instructed verdict directed at the failure of the state to prove venue.
In his motion, he states that he prepared a statement of facts and that the same was not agreed to by the county attorney. Such statement of facts is before us, and an examination thereof fails to reveal that venue was proven. Such statement was not approved by the court. Following this, we find a statement of facts prepared by the county attorney, wherein proof of venue is found. This is followed by a certificate of the judge approving a portion of the appellant’s statement and the county attorney’s statement as the statement of facts in the case. This, we think, constitutes compliance with the terms of Vernon’s Annotated C. C. P., Art. 759a, as amended, and no error is shown.
Appellant’s motion for rehearing is overruled.